Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Hubert Ross and Audrey Deloris Ross appeal the district court’s order accepting the recommendation of the magistrate judge and dismissing their civil action. We have reviewed the record and find no reversible error. Accordingly, we grant the motions to proceed in forma pauperis and affirm for the reasons stated by the district court. Ross v. Colvin, No. 8:14-cv-02967-DKC, 2015 WL 5091919 (D.Md. Aug. 27, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.